DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-71 and 119, drawn to a circuit and methods for read-out of a sensor.
Group II, claim(s) 72-118, drawn to a circuit and methods for calibrating a sensor.
Group III, claim(s) 120-154, drawn to circuits and methods for AD conversion of the output of a sensor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature.
Group I comprises, in terms of claim 1, the following additional features: a sensor readout circuit, comprising: a readout element comprising an input; a first current source; a second current source; a voltage driver comprising an output; a reference sensor comprising a first terminal and a second terminal, the first terminal electrically coupled to the first current source and the second terminal electrically coupled to the output of the voltage driver; and an active sensor comprising a first terminal and a second terminal, the first terminal electrically coupled to the second current source and the input of the readout element and the second terminal electrically coupled to the output of the voltage driver, wherein the active sensor is configured for exposure to a sensor image. These features solve the problem of reading out an image produced by the exposure of the active sensor.
Group II comprises, in terms of claim 72, the following additional features: a sensor circuit, comprising: a plurality of active sensors exposed to a sensor image and sharing a bias voltage node; a calibration readout element; and a calibration sensor shielded from the sensor image and comprising a first terminal electrically coupled to the bias voltage node and a second terminal electrically coupled to the calibration readout element. These features solve the problem of calibrating the read-out circuit of a sensor.
Group III comprises, in terms of claim 120, the following additional features: a sensor circuit, comprising: a plurality of sensor pixels, each configured to store a charge; a Sigma-Delta ADC configured to receive the charge of each sensor; and a plurality of switches configured to sequentially couple each of the plurality of sensor pixels to the Sigma-Delta ADC. each switch corresponding to a respective one of the plurality of sensor pixels. These features solve the problem of performing AD conversion on the output signal of a sensor. 
Therefore, the features of the inventions I, II, and III which make a contribution over the common matter are different and also not corresponding, as they solve different problems. Hence, there is no relationship between these inventions that would involve same or corresponding special technical features, so that the requirement of unity of invention is not met
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS H TANINGCO/            Primary Examiner, Art Unit 2884